Digitally signed by
                                                                          Reporter of Decisions
                        Illinois Official Reports                         Reason: I attest to the
                                                                          accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2017.01.30
                                                                          12:15:30 -06'00'




                    People v. Swift, 2016 IL App (3d) 140604



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            LOREN SWIFT, Defendant-Appellant.



District & No.     Third District
                   Docket No. 3-14-0604



Filed              October 19, 2016
Rehearing denied   November 28, 2016



Decision Under     Appeal from the Circuit Court of La Salle County, No. 12-CF-608; the
Review             Hon. Cynthia M. Raccuglia, Judge, presiding.



Judgment           Affirmed.



Counsel on         Michael J. Pelletier and Ann Fick, of State Appellate Defender’s
Appeal             Office, of Elgin, for appellant.

                   Brian Towne, State’s Attorney, of Ottawa (Jasmine Morton, of State’s
                   Attorneys Appellate Prosecutor’s Office, of counsel), for the People.



Panel              JUSTICE LYTTON delivered the judgment of the court, with opinion.
                   Justices Holdridge and Wright concurred in the judgment and opinion.
                                             OPINION

¶1       Defendant, Loren Swift, appeals from his conviction for aggravated driving under the
     influence (DUI). He argues first that the trial court should have dismissed the case where the
     indictment was deficient. Further, defendant contends that the State failed to prove the element
     of proximate cause beyond a reasonable doubt. We affirm.

¶2                                              FACTS
¶3       On January 2, 2013, the State charged defendant with two counts of aggravated DUI (625
     ILCS 5/11-501(a)(6), (d)(1)(C) (West 2012)). The State would later drop one of those charges.
     The indictment on the remaining count read as follows:
                 “On or about, August 17, 2012, in LaSalle County, Illinois, *** defendant[ ]
             committed the offense of: aggravated driving under the influence of alcohol (Class 4
             felony)
                 In that the said defendant drove a Chevy Trailblazer north on County Highway 15
             at a time when there was any amount of drug, substance or compound in the
             defendant’s blood, breath, or urine resulting from the unlawful use or consumption of
             cannabis, and in committing the violation the defendant was involved in a motor
             vehicle accident that resulted in great bodily harm to Robert Miller.”
¶4       The trial court arraigned defendant on February 1, 2013. On that date, the State tendered
     the then two-count indictment to the defense. Defense counsel stated: “We’ll acknowledge
     receipt of the two count indictment, waive reading of that and recitation of penalties and enter
     a plea of not guilty and demand trial by jury, please.”
¶5       Over the ensuing months, defendant filed a number of pretrial motions. In one of those
     motions, defendant moved to dismiss the charges against him on the grounds that the statute
     under which he was charged had been amended to carve out an exception for the lawful
     medical use of cannabis. Defendant argued that his equal protection and due process rights
     would be violated if the new standard did not apply to him. At a hearing on the matter, defense
     counsel declared that he had “read the whole act five times.” The trial court denied the motion.
¶6       Defendant’s jury trial commenced on March 10, 2014. The State’s first witness was Dr.
     Richard Anderson, a trauma surgeon at St. Francis Hospital in Peoria. Anderson testified that
     defendant was brought to the hospital on August 17, 2012, and a urinalysis was conducted as a
     standard part of trauma procedures. He testified that the urinalysis toxicology showed the
     presence of cannabinoids in defendant’s system. He explained that cannabinoids are
     derivatives of marijuana and that their presence in a urine sample is indicative of prior
     marijuana use.
¶7       After Anderson was dismissed, defense counsel moved to dismiss the indictment, arguing
     that it was defective on its face. Counsel argued that while the statute referenced a statutory
     subsection that required proximate cause, the actual indictment did not contain that element.
     Counsel characterized that as a fatal flaw, arguing that the case should be dismissed. The State
     argued that the phrase “resulted in great bodily harm,” as used in the indictment, had the same
     meaning as proximate cause. The State also referenced a discussion the parties had held
     regarding jury instructions that took place the previous day in the court’s chambers. Citing that
     discussion, the State suggested defense counsel’s argument was not made in good faith.

                                                 -2-
¶8         The trial court denied defendant’s motion and directed the State to amend the indictment.
       The court commented: “[I]t’s just a matter of words because resulted in does, indeed, mean the
       cause.” Accordingly, the court found that amending the indictment to include the proximate
       cause element was technical rather than substantive and thus did not require the State to go
       back to the grand jury. The court also found that amending the indictment to include the
       proximate cause element would cause no surprise to defendant.
¶9         The State’s next witness was Miller, the victim in the case. Miller testified that on the date
       in question he was driving his pickup truck with a trailer attached. After loading farm
       equipment onto his trailer, Miller proceeded north on County Highway 15 toward the town of
       Kernan. Miller described that stretch of Highway 15 as “gently rolling, [with a] roller
       coaster-type effect.” Miller testified that Highway 15 is a two-lane road with a three-foot
       shoulder.
¶ 10       As Miller turned onto Highway 15, he noticed in his mirror that a piece of the equipment on
       his trailer had come loose. Concerned that the equipment might fall off the trailer when the
       truck crossed railroad tracks, Miller decided to pull over. Citing his experience as a truck
       driver, Miller testified that he knew the best place to pull over would be the top of a hill. He
       explained that the top of a hill is ideal both to increase the visibility of his truck and to “get a
       truck moving again” upon restarting. Miller testified that he found an appropriate spot “on top
       of a little rise,” and that he “pulled off the road as far as I safely could.” Miller explained that to
       the right of the three-foot shoulder was a ditch with a steep drop-off. He testified that the
       wheels on his truck and trailer were as close to that drop-off as possible and were then “about
       halfway off the pavement.”
¶ 11       Upon stopping, Miller checked his driver’s side mirror and saw the running lights of a
       vehicle cresting a hill behind him. He activated his emergency flashers and checked his mirror
       once again. This time, Miller saw nothing behind him. He alighted from his truck and walked
       back to the trailer. He grabbed the loose piece of iron, then noticed that another piece of iron
       had come loose as well. Miller took the first piece of iron to the bed of his truck and turned
       back toward the trailer to retrieve the second loose piece. As he returned to the trailer, he
       noticed a vehicle traveling toward him. Miller testified: “I noticed a vehicle coming from the
       south at a rate of speed that I thought was faster than should have been traveling knowing that
       *** I was there. Knowing that I was *** partially obstructing the road.” Miller testified that the
       vehicle he saw was a TrailBlazer.
¶ 12       Miller saw the TrailBlazer hit his trailer. He testified that he did not hear the squealing of
       tires indicative of braking before the impact. Miller recalled spinning, as well as seeing a
       vehicle in the air. His next recollection was of lying in the middle of the road. His shoulder was
       on the center line with his head facing south. Miller testified that he was just under the
       TrailBlazer’s driver’s door. Miller spoke to the driver of the TrailBlazer as they waited for help
       to arrive. Miller identified defendant as the driver.
¶ 13       Miller was taken by ambulance to a hospital in Streator, then later via helicopter to St.
       Francis Hospital in Peoria. Miller testified that he sustained a number of injuries, including a
       broken femur, a broken disc in his lumbar spine, and three breaks in his pelvis. His injuries
       required eight or nine surgeries, including, in Miller’s words, “five serious surgeries.”
¶ 14       On cross-examination, Miller testified that he was aware of a large parking lot off Highway
       15, approximately 25 to 50 yards north of where the accident took place. That parking lot was
       adjacent to Harv’s Auto Body Repair. He explained that he chose not to pull in there because

                                                      -3-
       backing out onto Highway 15 with his trailer would have been difficult and unsafe. It was for
       this same reason that Miller chose not to pull off onto a smaller street.
¶ 15       Lawrence Majerus of the La Salle County sheriff’s office testified that he responded to the
       scene of the accident. Majerus briefly spoke to defendant on the scene and again later at the
       hospital. Defendant told Majerus that he had been glancing at a cornfield, and when he brought
       his eyes back to the road he saw the truck and trailer, and was unable to stop or swerve.
       Majerus described the relevant stretch of Highway 15 as follows: “There are dips in the road
       but they’re not to the point where you come up over a rise and you’re on top of somebody.”
       Majerus confirmed that the accident occurred at the top of one of those rises. Majerus agreed
       that there were multiple places further down the road that Miller could have pulled into,
       including the parking lot by Harv’s Auto Body Repair.
¶ 16       David Guinnee, also of the La Salle County sheriff’s office, testified that he spoke to
       defendant on October 19, 2012, approximately two months after the accident. Defendant told
       Guinnee that on the morning of the accident he had purchased two sandwiches and placed them
       on the front passenger’s seat of his vehicle. Defendant told Guinnee that at one point the
       sandwiches fell off the seat onto the floorboard. Defendant bent down to retrieve the
       sandwiches, at which point the accident occurred. Defendant also told Guinnee that he had
       smoked marijuana approximately one month prior to the accident.
¶ 17       The defense’s first witness was Paul Surrock, who lived in Kernan and had come upon the
       accident after it occurred. He testified that a vehicle could safely pull off Highway 15 at Harv’s
       Auto Body Repair, which was 200 to 300 yards from where the accident occurred. Further,
       Surrock testified that approximately 50 yards beyond Harv’s, traveling north, was a large
       gravel parking lot big enough that one could “turn a train around” in it. Surrock described the
       shoulder at the scene of the accident as being 16 inches of gravel, 4 inches of grass, and then a
       significant drop-off. Surrock testified that he noticed marks indicating that the trailer’s tires
       had been “right at the edge of the grass,” just before the immediate drop-off. Surrock testified
       that he observed scratch marks in the roadway indicating that “part of the trailer hit was right
       almost in the center of the road. Like one foot off the center of the road of the yellow lines.”
¶ 18       Defendant testified on his own behalf. He testified that as he drove up a rise on Highway 15
       on the day of the accident, he could not see Miller’s vehicle. At one point, defendant reached
       down to pick up sandwiches that had fallen off of the passenger’s seat. Defendant described
       what happened next: “Bam. I did not—I didn’t even have time to put my brakes on. I didn’t
       have time to step on my brakes.” Defendant admitted that he had smoked marijuana a month
       prior to the accident and had taken a marijuana capsule for pain relief two weeks prior to the
       accident.
¶ 19       On cross-examination, defendant testified that he had been driving within the speed limit
       and had not slowed down as he approached the crest of the rise. He admitted that he “glanced”
       over a cornfield at some point to observe a parked train. He agreed that he had not mentioned
       the sandwiches until speaking to Guinnee over two months after the accident.
¶ 20       Following closing arguments, the trial court delivered instructions to the jury. In doing so,
       the court listed five propositions that the State was obligated to prove beyond a reasonable
       doubt to sustain a conviction for aggravated DUI. The court read the fifth proposition as
       follows: “That the defendant’s act of driving a vehicle while there was any amount of a drug,
       substance or compound in his blood or urine resulting from the unlawful use or consumption of
       cannabis was the proximate cause of the great bodily harm.” The court continued:

                                                   -4-
                  “The term ‘proximate cause’ means any cause which in the natural or probable
              sequence produced the great bodily harm. It need not be the only cause nor the last or
              nearest cause. It is sufficient if it occurs with some other cause, which in combination
              with it causes the great bodily harm.”
¶ 21       The jury found defendant guilty of aggravated DUI. Following a sentencing hearing held
       on June 13, 2014, the trial court sentenced defendant to a term of two years’ imprisonment.

¶ 22                                           ANALYSIS
¶ 23       On appeal, defendant argues first that his conviction should be reversed because the State’s
       indictment was deficient. Alternatively, defendant argues that the State failed to prove him
       guilty beyond a reasonable doubt.

¶ 24                                             I. Indictment
¶ 25       Defendant argues that the indictment failed to strictly comply with the charging
       requirements set forth in section 111-3(a) of the Code of Criminal Procedure of 1963 (Code).
       See 725 ILCS 5/111-3 (West 2012). Specifically, defendant points out that the indictment
       failed to allege that his conduct was the proximate cause of Miller’s injuries and that proximate
       cause is a necessary element of the offense. Because the State’s omission was substantive
       rather than formal, defendant maintains that the proper remedy is reversal of his conviction and
       dismissal of the charges.
¶ 26       Section 111-3(a) of the Code provides a list of five items that the State must include in any
       criminal charging instrument. 725 ILCS 5/111-3(a) (West 2012). This includes the
       requirement that the instrument “[set] forth the nature and elements of the offense charged.”
       725 ILCS 5/111-3(a)(3) (West 2012). Section 111-5 of the Code, however, provides that the
       charging instrument should not be dismissed based on formal defects—that is, minor, technical
       defects, as opposed to substantive defects. See 725 ILCS 5/111-5(a-f) (West 2012). That
       section further sets out a list of formal defects which will not form the basis of a dismissal:
                    “(a) Any miswriting, misspelling or grammatical error;
                    (b) Any misjoinder of the parties defendant;
                    (c) Any misjoinder of the offense charged;
                    (d) The presence of any unnecessary allegation;
                    (e) The failure to negative any exception, any excuse or proviso contained in the
               statute defining the offense; or
                    (f) The use of alternative or disjunctive allegations as to the acts, means, intents or
               results charged.” Id.
       Section 111-5 provides that a charging instrument that contains such a defect should be
       remedied via amendment, on motion of the State or defendant. Id.
¶ 27       Defendant argues that the State’s failure to include the element of proximate cause in the
       indictment constitutes a substantive defect. Defendant also maintains that absent strict
       compliance with section 111-3(a), an indictment must be dismissed. Our analysis requires
       three distinct inquiries: (1) was the indictment in the present case defective; (2) was any defect
       formal or substantive in nature; and (3) is defendant required to show prejudice flowing from
       the deficiency, and if so, has he shown such prejudice.


                                                    -5-
¶ 28                                               A. Defect
¶ 29       Section 11-501 of the Illinois Vehicle Code is entitled “Driving while under the influence
       of alcohol, other drug or drugs, intoxicating compound or compounds or any combination
       thereof.” 625 ILCS 5/11-501 (West 2012) (DUI statute). Subsection (a) of the DUI statute sets
       forth the scenarios in which misdemeanor DUI may be committed. 625 ILCS 5/11-501(a)
       (West 2012). In turn, subsection (d)(1) provides a list of circumstances in which misdemeanor
       DUI may be elevated to felony aggravated DUI. 625 ILCS 5/11-501(d)(1) (West 2012).
       Subsection (d)(1)(C), the subsection under which defendant was charged, provides that a
       person commits aggravated DUI where “the person in committing a violation of subsection (a)
       was involved in a motor vehicle accident that resulted in great bodily harm or permanent
       disability or disfigurement to another, when the violation was a proximate cause of the
       injuries.” 625 ILCS 5/11-501(d)(1)(C) (West 2012).
¶ 30       Proximate cause is plainly an element of aggravated DUI as charged under subsection
       (d)(1)(C). Here, the court’s instruction to the jury stated that proximate cause was one of the
       propositions the State was obligated to prove in order to sustain a conviction. The State was
       required to include that element in the charging instrument. 725 ILCS 5/111-3(a)(3) (West
       2012). Since proximate cause was not explicitly stated in the indictment, the indictment was
       defective in that it failed to strictly comply with the Code.

¶ 31                                   B. Formal or Substantive Defect
¶ 32        A defect in a charging instrument is formal in nature where that defect “is not material or
       does not alter the nature and elements of the offense charged.” People v. Flores, 250 Ill. App.
       3d 399, 401 (1993). A defect is considered substantive where it materially alters the charge in
       such a way that it cannot be determined whether the grand jury intended such an alteration.
       People v. Milton, 309 Ill. App. 3d 863, 866 (1999). In other words, “once an indictment has
       been returned by the grand jury, it may not be broadened through amendment except by the
       grand jury itself.” People v. Benitez, 169 Ill. 2d 245, 254 (1996).
¶ 33        The State’s failure to include proximate cause in the indictment in the present case does not
       fall under any of the formal defects contemplated by section 111-5 of the Code. See supra ¶ 26.
       The failure to include an essential element of the charge would seem to be a clear substantive
       defect, which requires a broadening of the indictment to include that element. However, the
       trial court reasoned that the phrase “resulted in great bodily harm” meant the same thing as
       proximate cause. Under the trial court’s analysis, the defect in the indictment was merely
       formal, because although the indictment did not contain the precise phrase “proximate cause,”
       it nevertheless sufficiently described proximate cause. See People v. Viar, 131 Ill. App. 2d
       983, 985 (1971) (“It is one thing to hold that there is a total omission of a necessary allegation
       and quite another to hold that a necessary allegation is imprecisely stated.”).
¶ 34        The trial court erred in finding that “resulted in” holds the same functional meaning as
       “proximate cause.” “Cause” and “result” are separate concepts. As written, the State’s
       indictment only required that the end result of the motor vehicle accident was bodily harm to
       Miller. The DUI statute, however, requires that defendant’s driving a motor vehicle caused that
       bodily harm. 625 ILCS 5/11-501(d)(1)(C) (West 2012). Proximate cause, as defined in the
       jury’s instructions, means “any cause which in the natural or probable sequence produced the
       great bodily harm.” Supra ¶ 20; see also infra ¶¶ 51-52. Indeed, Miller could have been injured
       in an accident with defendant, where defendant did not proximately cause those injuries. Thus,

                                                   -6-
       it is not apparent from the face of the indictment whether the grand jury considered whether
       defendant’s driving was the proximate cause of Miller’s injuries. The amendment to include
       proximate cause in the indictment, then, was necessarily a broadening of that charging
       instrument. Accordingly, the defect in the indictment was substantive in nature.

¶ 35                                            C. Prejudice
¶ 36        Whether a defendant must show that he was prejudiced by a substantively defective
       charging instrument turns on the timing of his challenge to that instrument. It is well-settled
       that where a charging instrument is challenged in a pretrial motion, the charging instrument
       will be dismissed if it does not strictly comply with the requirements of section 111-3 of the
       Code. E.g., People v. Rowell, 229 Ill. 2d 82, 93 (2008). It is equally well-settled that where an
       indictment is challenged for the first time on appeal, a defendant must show prejudice in the
       preparation of his defense. People v. Davis, 217 Ill. 2d 472, 479 (2005). In that context, an
       indictment will be deemed “sufficient if it apprised the accused of the precise offense charged
       with sufficient specificity to prepare his defense and allow pleading a resulting conviction as a
       bar to future prosecution arising out of the same conduct.” People v. Gilmore, 63 Ill. 2d 23, 29
       (1976).
¶ 37        Where a defendant challenged the State’s indictment during his trial is less well-settled.
       However, our supreme court has addressed such a situation on two occasions. In Benitez, 169
       Ill. 2d at 246-47, the grand jury returned an indictment that named only one codefendant, and
       did not contain Gavino Benitez’s name. The State nevertheless informed Benitez that he had
       been indicted. Id. at 247. At Benitez’s arraignment, the State filed a new indictment, which
       named Benitez. Id. The State had not reconvened the grand jury, nor had it filed any motion to
       amend the original indictment. Id. Thirteen months later, on the second day of trial, defense
       counsel alerted the court that “it ha[d] just come to [his] attention that the indictment in this
       case *** does not contain the name of Gavino Benitez.” (Internal quotation marks omitted.) Id.
       at 247-48. The trial court found the second indictment sufficient, and Benitez was found guilty.
¶ 38        The supreme court reversed, relying heavily on the fact that the State had failed to utilize
       either prescribed method for altering an indictment, i.e., returning to the grand jury or filing a
       motion for amendment. Id. at 255. The court explained:
                “[T]he State arrogated for itself the power to amend the indictment as it saw fit.
                Secretaries in the State’s Attorney’s office prepared the second indictment to replace
                the first indictment. The second indictment added two new defendants and changed the
                name of a victim. We cannot sanction such a practice. Assistant State’s Attorneys and
                their staff do not have the authority to amend grand jury indictments at will.
                Accordingly, we find that the second indictment was not valid as to the present
                defendant. Because the initial indictment failed to name defendant and the second
                indictment was not valid, defendant was never properly charged with any offense.” Id.
¶ 39        Further, the court rejected the State’s argument that the conviction should nevertheless
       stand because Benitez could not show that he suffered any prejudice as a result of being
       arraigned under the second indictment. Id. at 257. The court stated: “We hold that, under the
       unique circumstances of this case, defendant is not required to show that he sustained prejudice
       to warrant reversal of his convictions.” Id. at 259.
¶ 40        Our supreme court considered a challenge to a charging instrument nine years later in
       People v. Cuadrado, 214 Ill. 2d 79 (2005). In Cuadrado, the court held that its prior decision in

                                                   -7-
       Benitez had been based primarily on the prosecution’s malfeasance in substituting one
       indictment for another. Id. at 87. Thus, the court held that, as a general rule, a defendant
       challenging a charging instrument during trial must show prejudice and that the misconduct in
       Benitez represented an exception to that rule. Id.
                “Our holding in Benitez clearly relied in large part upon the prosecution’s misconduct.
                Due to that misconduct, the defendant was denied an opportunity to object to the
                deficiencies in the indictment before trial because he was only apprised of the State’s
                improprieties after the trial had begun.
                     In marked contrast, defendant in this case had ample opportunity before trial to
                object to the indictment. The indictment properly cited the charged offense [citation].
                Its only deficiency was the substitution of the word “solicited” for the word “procured”
                used in the statutory section defining solicitation of murder for hire [citation]. We
                disagree with the State that the substitution is irrelevant and that the two terms are
                interchangeable. We do agree with the State, however, that defendant was not
                prejudiced by the substitution. Prior to filing her motion to dismiss the indictment,
                defendant filed and argued a motion for a directed finding, alleging the State’s case in
                chief failed to prove that she “procured” Jimenez to murder her husband. This motion
                establishes that defendant was aware of the State’s need to prove procurement. We
                cannot say the error in the indictment inhibited defendant in the preparation of her
                defense. Accordingly, we cannot conclude that defendant suffered any prejudice.” Id.
                at 87-88.
¶ 41        We recognize that defendant here challenged the indictment after only one witness
       testified, whereas the defendant in Cuadrado did so after the State had completed its
       case-in-chief and after making a motion for directed finding. However, given the “general
       requirement of prejudice when an indictment is challenged after the commencement of trial”
       (id. at 87), we find this to be a distinction without a difference. Indeed, the State only amended
       the indictment after the trial court ordered it to do so. The defendant is obligated to show that
       he was prejudiced by the defective indictment in order to obtain relief in the form of dismissal.
¶ 42        Defendant, however, has put the full force of his argument on appeal behind the legal
       theory that he is not obligated to show prejudice in the preparation of his defense. He makes no
       alternative argument that he actually did suffer prejudice. In any event, the record would
       contradict any such argument.
¶ 43        The record shows that defendant was aware of the proximate cause element, despite the
       State’s failure to include it in the charging instrument and suffered no prejudice in the
       preparation of his defense. The trial court properly denied defendant’s motion to dismiss the
       indictment.

¶ 44                                II. Sufficiency of the Evidence
¶ 45       Defendant next contends that the State failed to introduce evidence sufficient to prove him
       guilty beyond a reasonable doubt. In this context, defendant once again takes issue with the
       proximate cause requirement. Specifically, defendant maintains that the State failed to prove
       that his conduct was the proximate cause of Miller’s injuries where evidence showed that
       Miller’s own actions were an intervening cause of those injuries.



                                                   -8-
¶ 46       When a challenge is made to the sufficiency of the evidence at trial, we review to determine
       whether any rational trier of fact could have found the essential elements of the crime beyond a
       reasonable doubt. People v. Baskerville, 2012 IL 111056, ¶ 31; People v. Collins, 106 Ill. 2d
       237, 261 (1985). In making this determination, we review the evidence in the light most
       favorable to the prosecution. Baskerville, 2012 IL 111056, ¶ 31. All reasonable inferences
       from the record in favor of the prosecution will be allowed. People v. Bush, 214 Ill. 2d 318, 327
       (2005).
¶ 47       It is not the purpose of a reviewing court to retry a defendant. People v. Milka, 211 Ill. 2d
       150, 178 (2004). Great deference is given to the trier of fact. See, e.g., People v. Saxon, 374 Ill.
       App. 3d 409, 416-17 (2007). “The weight to be given to witnesses’ testimony, the witnesses’
       credibility, and the reasonable inferences to be drawn from the evidence, are all the
       responsibility of the fact finder.” Milka, 211 Ill. 2d at 178. The trier of fact is not required to
       accept or otherwise seek out any explanations of the evidence that are consistent with a
       defendant’s innocence; nor is the trier of fact required to disregard any inferences that do flow
       from the evidence. People v. Campbell, 146 Ill. 2d 363, 380 (1992).
¶ 48       “[A]ggravated DUI is simply misdemeanor DUI with an aggravating factor, which turns
       the offense into a felony.” People v. Martin, 2011 IL 109102, ¶ 24. In order to prove the
       underlying misdemeanor DUI in the present case, the State needed only to show that defendant
       was in actual physical control of a vehicle while “there [was] any amount of a drug, substance,
       or compound in [defendant’s] breath, blood, or urine resulting from the unlawful use or
       consumption of cannabis” or other controlled substances. 625 ILCS 5/11-501(a)(6)
       (West 2012).1 Defendant concedes that the State proved that he committed this misdemeanor.
¶ 49       To prove that defendant committed aggravated DUI, the State had the burden of proving
       beyond a reasonable doubt that defendant, “in committing a violation of subsection (a)[,] was
       involved in a motor vehicle accident that resulted in great bodily harm or permanent disability
       or disfigurement to another, when the violation was a proximate cause of the injuries.” 625
       ILCS 5/11-501(d)(1)(C) (West 2012). Our supreme court has clarified that the proximate cause
       element refers not to the presence of drugs referenced in subsection (a)(6), but only to a
       defendant’s driving. Martin, 2011 IL 109102, ¶ 26. In other words, the State must prove only a
       causal link between defendant’s driving and a person’s injuries. Id.
¶ 50       The concept of proximate cause encompasses two separate requirements, cause in fact and
       legal cause. People v. Hudson, 222 Ill. 2d 392, 401 (2006). “Cause in fact exists where there is

           1
            Though subsection (a)(6) appears in the statute entitled “Driving while under the influence ***,”
       no actual “influence” or impairment is necessary to sustain a conviction under that subsection. It has
       thus been characterized as a strict liability violation. 625 ILCS 5/11-501(a)(6) (West 2012). E.g.,
       People v. Merrick, 2012 IL App (3d) 100551, ¶ 27. Perhaps reflective of changing public perceptions,
       our legislature has begun to phase out that strict liability for drivers found with cannabis or its
       derivatives in their systems. Effective in 2014, the statute now contains an exception for those lawfully
       consuming cannabis pursuant to Compassionate Use of Medical Cannabis Pilot Program Act (410
       ILCS 130/1 et seq. (West 2014)). 625 ILCS 5/11-501(a)(6) (West 2014). Effective July 29, 2016,
       cannabis has been removed from subsection (a)(6) altogether. Pub. Act 99-697 (eff. July 29, 2016)
       (amending 625 ILCS 5/11-501 (West 2014)). Now, the presence of cannabis in a driver’s system may
       only serve as the basis for a DUI conviction when it reaches a certain level in the body, similar to a DUI
       conviction based on alcohol. Pub. Act 99-697 (eff. July 29, 2016) (amending 625 ILCS 5/11-501.2
       (West 2014)).

                                                       -9-
       a reasonable certainty that a defendant’s acts caused the injury or damage.” First Springfield
       Bank & Trust v. Galman, 188 Ill. 2d 252, 258 (1999).
                “Legal cause ‘is essentially a question of foreseeability’; the relevant inquiry is
                ‘whether the injury is of a type that a reasonable person would see as a likely result of
                his or her conduct.’ [Citation.] Foreseeability is added to the cause-in-fact requirement
                because ‘even when cause in fact is established, it must be determined that any
                variation between the result intended *** and the result actually achieved is not so
                extraordinary that it would be unfair to hold the defendant responsible for the actual
                result.’ ” Hudson, 222 Ill. 2d at 401 (quoting Galman, 188 Ill. 2d at 258, and 1 Wayne
                R. LaFave, Substantive Criminal Law § 6.4, at 464 (2d ed. 2003)).
¶ 51        A defendant may escape liability by showing that an intervening event was the actual
       proximate cause of an accident. See Mack v. Ford Motor Co., 283 Ill. App. 3d 52, 57 (1996)
       (citing Davis v. Marathon Oil Co., 64 Ill. 2d 380, 395 (1976)). An intervening event does not
       break the chain of legal causation, however, where that intervening event is foreseeable. Id.
       (citing Felty v. New Berlin Transit, Inc., 71 Ill. 2d 126, 131 (1978)). In fact, there may be more
       than one proximate cause to an injury. E.g., Seef v. Ingalls Memorial Hospital, 311 Ill. App. 3d
       7, 20 (1999). “Furthermore, the precise nature of the intervening cause need not be foreseen
       [citation], and where varying inferences are possible, foreseeability is a question for the jury
       [citation].” Mack, 283 Ill. App. 3d at 57.
¶ 52        A rational juror could reasonably have found that defendant’s driving proximately caused
       Miller’s injuries. Such a juror could surely conclude that it is foreseeable that a vehicle may be
       pulled over onto the shoulder of a road. Moreover, a rational juror could certainly find it
       foreseeable that when the shoulder of a road is narrow, such a stopped vehicle may partially
       obstruct the roadway. Finally, a rational juror could also conclude that when a driver takes his
       eyes off the road, whether to stare into a cornfield, or to pick up sandwiches, it is foreseeable
       that a traffic accident might occur.
¶ 53        Defendant maintains that Miller’s conduct was an unforeseeable intervening cause of
       Miller’s injuries, defeating the conclusion that defendant’s own driving was the proximate
       cause of those injuries. He asserts that he “could not have foreseen that a trailer would be
       obstructing the only northbound lane of a road with rolling hills which already made it difficult
       to anticipate conditions ahead.”
¶ 54        However, as discussed above, a rational jury could find that a motorist pulled over onto the
       narrow shoulder should have been foreseeable to defendant. While the defense did present
       evidence probative of the unreasonableness of Miller’s actions, the jury was under no
       obligation to accept its evidence. When looking at the evidence in the light most favorable to
       the State, we find that a rational juror could have found defendant’s conduct to be the
       proximate cause of Miller’s injuries beyond a reasonable doubt.

¶ 55                                       CONCLUSION
¶ 56      The judgment of the circuit court of La Salle County is affirmed.

¶ 57      Affirmed.




                                                   - 10 -